DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 10 December 2020.  The references cited on the PTOL 1449 form have been considered.

Claim Objections
Claims 1-22 are objected to because of the following informalities:
Claim 1 contains a period in the middle of the claim at the term “0 ≤ z ≤ 0.2.” and the punctuation should be a semicolon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the linearly graded interlayer."  There is insufficient antecedent basis for this limitation in the claim.  Also claim 14 is unclear as to the required structural graded composition.  How does the composition vary from 0 ≤ x ≤ 0.4, 0 ≤ y ≤ 0.07, and 0 ≤ z ≤ 0.2 to the same values of 0 ≤ x ≤ 0.4, 0 ≤ y ≤ 0.07, and 0 ≤ z ≤ 0.2?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 10, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanka at al. (U.S. Patent Application Publication 2016/0372624).
	Referring to Claim 1, Yanka teaches a semiconductor optoelectronic device, comprising: a substrate (214; 414); a first barrier layer (212; 410/412) overlying the substrate (214; 414) (par. 34, 35, 42 and 45); a multiplication layer (208; 408) overlying the first barrier layer (212; 410/412); wherein the multiplication layer (208; 408) comprises Ga1-xlnxNyAs1-y-z(Sb,Bi)z, wherein 0 ≤ x ≤ 0.4, 0 ≤ y ≤ 0.07, and 0 ≤ z ≤ 0.2 (par. 37, 46 and 73; GaAs for x=y=z=0); an active layer (206; 406) overlying the multiplication layer (208; 408), wherein, the active layer (206; 406) comprises a lattice matched or pseudomorphic dilute nitride material (par. 36, 45 and 46); and the dilute nitride material has a bandgap within a range from 0.7 eV and 1.2 eV (par. 5, 43 and 47); and a second barrier layer (202; 402) overlying the active layer (206; 406) (par. 34 and 35).
Referring to Claim 2, Yanka further teaches wherein each of the first barrier layer (212, n+ III-V; 410/412, n GaAs) and the second barrier layer (202, p+ III-V; 402, p GaAs) independently comprises a doped III-V material.
Referring to Claim 3, Yanka further teaches wherein the substrate (214) comprises GaAs, AlGaAs, Ge, SiGeSn, or buffered Si (par. 35 and 66).
Referring to Claims 5 and 6, Yanka further teaches wherein the active layer (206; 406) comprises GaInNAsSb and wherein the active layer (206; 406) comprises Ga1-xInxNyAs1-y-z(Sb,Bi)z, wherein 0 ≤ x ≤ 0.4, 0 ≤ y ≤ 0.07, and 0 ≤ z ≤ 0.2 (par. 6, 28, 42 and 46).
Referring to Claim 10, Yanka further teaches wherein, the multiplication layer (208; 408) comprises one interlayer wherein the interlayer comprises Ga1-xInxNyAs1-y-z(Sb,Bi)z; and the multiplication layer is characterized by a minimum bandgap and a maximum bandgap; and inherently .  It is noted that the manner in which the claim is written does not require any particular values for x, y or z and does not exclude that the minimum bandgap can be equal to the maximum bandgap.
Referring to Claim 22, Yanka further teaches wherein the device comprises an avalanche photodetector (abstract; par. 34, 37, 42 and 46).
	Referring to Claim 23, Yanka teaches a method of forming a semiconductor optoelectronic device, comprising: forming a first barrier layer (212; 410/412) overlying a substrate (214; 414) (par. 34, 35, 42 and 45); forming a multiplication layer (208; 408) overlying the first barrier layer (212; 410/412), wherein the multiplication layer (208; 408) comprises Ga1-xlnxNyAs1-y-z(Sb,Bi)z, wherein 0 ≤ x ≤ 0.4, 0 ≤ y ≤ 0.07, and 0 ≤ z ≤ 0.2 (par. 37, 46 and 73; GaAs for x=y=z=0); forming an active layer (206; 404/406) overlying the multiplication layer (208; 408), wherein, the active layer (206; 404/406) comprises a lattice matched or pseudomorphic dilute nitride material (par. 36); and the dilute nitride material has a bandgap within a range from 0.7 eV and 1.2 eV (par. 5, 43 and 47); and forming a second barrier layer (202; 402) overlying the active layer (206; 404/406) (par. 34 and 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, 9, 11, 13-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yanka at al. (U.S. Patent Application Publication 2016/0372624) in view of Yoder (U.S. Patent 7,161,170).

In the same field of endeavor, Yoder teaches in Fig. 1, an avalanche photodetector having comprising a charge layer (26) overlying the multiplication layer (14) and underlying the active layer (42) (Col. 4, Lines 21-33).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide a charge layer as taught by Yoder overlying the multiplication layer and under lying the active layer of Yanka in order to affect an abrupt step in electric field strength to assist electron acceleration within the multiplication region.

Referring to Claims 7, 9, 11, 13, 14 and 17, Yanka teaches the limitations of claim 1 and 10 but does not explicitly state wherein the multiplication layer comprises a linearly graded bandgap across the thickness of the layer and is characterized by a minimum bandgap and a maximum bandgap (claim 7), wherein the difference between the minimum bandgap and the maximum bandgap is from 100 meV to 600 meV (claim 9), wherein, the one or more interlayers has a linearly graded bandgap across the interlayer thickness (claim 11) or wherein the difference between the minimum bandgap and the maximum bandgap is from 100 meV to 600 meV (claim 13), wherein the Ga1-xlnxNyAs1-y-z(Sb,Bi)z composition of the linearly graded interlayer varies from from 0 ≤ x ≤ 0.4, 0 ≤ y ≤ 0.07, and 0 ≤ z ≤ 0.2 to 0 ≤ x ≤ 0.4, 0 ≤ y ≤ 0.07, and 0 ≤ z ≤ 0.2 (as insofar as claim 14 is definite) and wherein the multiplication layer comprises: a first interlayer 1-x1lnx1Ny1As1-y1-z1(Sb,Bi)z1 composition; and a second interlayer comprising a second Ga1-x2lnx2Ny2As1-y2-z2(Sb,Bi)z2 composition, wherein the first Ga1-x1lnx1Ny1As1-y1-z1(Sb,Bi)z1 composition is different than the second Ga1-x2lnx2Ny2As1-y2-z2(Sb,Bi)z2 composition; and wherein each of the first interlayer and the second interlayer have a constant bandgap across the thickness of the respective interlayer (claim 17).
In the same field of endeavor, Yoder teaches in Fig. 1 and 2B, an avalanche photodetector having a multiplication layer with interlayer (32) has a linearly graded bandgap across the interlayer thickness and is characterized by a minimum bandgap and a maximum bandgap (111); wherein the multiplication layer comprises: a first interlayer (22) comprising a first Ga1-x1lnx1Ny1As1-y1-z1(Sb,Bi)z1 composition; and a second interlayer (16) comprising a second Ga1-x2lnx2Ny2As1-y2-z2(Sb,Bi)z2 composition, wherein the first Ga1-x1lnx1Ny1As1-y1-z1(Sb,Bi)z1 composition is different than the second Ga1-x2lnx2Ny2As1-y2-z2(Sb,Bi)z2 composition; and wherein each of the first interlayer (103) and the second interlayer (105) have a constant bandgap across the thickness of the respective interlayer and the bandgap difference (107) is 0.476 eV (476 meV) (Col. 5, line 57 to Col. 6, Lines 14).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the multiple interlayers as taught by Yoder for the multiplication layer of Yanka in order to alleviate the barrier to electron transport and to provide an abrupt increase in energy with respect to conduction band edge and, hence, an abrupt increase in ionization probability, thereby enhancing the process of avalanche multiplication.

Referring to Claims 15 and 16, Yanka teaches the limitations of claim 1 but does not explicitly state wherein, the multiplication layer comprises two or more interlayers; and at least one of the two or more interlayers comprises a constant bandgap across the thickness of the interlayer.
In the same field of endeavor, Yoder teaches in Fig. 1, an avalanche photodetector having a multiplication layer (14) with two interlayers (16 and 22); and at each of the two interlayers has a constant bandgap across the interlayer thickness (Col. 8, Lines 44-63).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide multiple interlayer structure as taught by Yoder for the multiplication layer of Yanka in order to provide an abrupt increase in energy with respect to conduction band edge and, hence, an abrupt increase in ionization probability, thereby enhancing the process of avalanche multiplication.

Referring to Claim 21, Yanka teaches the limitations of claim 1 but does not explicitly state wherein the multiplication layer comprises a superlattice structure.
In the same field of endeavor, Yoder teaches in Fig. 1, an avalanche photodetector wherein the multiplication layer (14) comprises a superlattice structure (Col. 1, Lines 40-45; Col. 3, Lines 52-64).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide well-known superlattice structure as taught by Yoder for the multiplication layer of Yanka in order to enhance gain.

Allowable Subject Matter
Claims 8, 12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the minimum bandgap is within a range from 0.7 eV to 1.3 eV and the maximum bandgap is within a range from 0.8 eV to 1.42 eV in combination with all of the limitations of Claims 1, 7 and 8.
Regarding Claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the minimum bandgap is within a range from 0.7 eV to 1.3 eV and the maximum bandgap is within a range from 0.8 eV to 1.42 eV in combination with all of the limitations of Claims 1, 10 and 12.
Regarding Claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein, the first Ga1-x1lnx1Ny1As1-y1-z1(Sb,Bi)z1 composition has a first bandgap within a range from 0.7 eV to 1.3 eV; and the second Ga1-x2lnx2Ny2As1-y2-z2(Sb,Bi)z2 composition has a second bandgap within a range from 0.8 eV to 1.42 eV in combination with all of the limitations of Claim 1, 17 and 18.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896